DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.


Claims Status
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending and rejected.



Response to Arguments
Arguments under 35 USC 103 
Applicant’s arguments, filed 3/1/2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. 
However, Applicant’s amended claims 1, 8 and 15 now require “determining, by the one or more processors, a plurality of recommended cloud marketplaces based, at least in part, on a comparison of the cloud service template to one or more respective features of a plurality of cloud marketplaces;”.  This added language had not been previously recited and changes the scope of the claimed invention. 

Applicant’s amendments have necessitated a new rejection under 35 USC 112(b), which is explained in further detail below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claims 1, 8 and 15 recite the limitation “determining, by the one or more processors, a plurality of recommended cloud marketplaces based, at least in part, on a comparison of the cloud service template to one or more respective features of a plurality of cloud marketplaces;”. It is unclear how the cloud service template is compared to features of the plurality of cloud marketplaces.  What is the recommendation based on?  The specification in para [0033] and [0052] merely notes that a comparison may occur between the cloud service template and the cloud marketplace seller data. As these limitations are unclear as written, the claim is indefinite for failing to distinctly claim the invention.

Claims 2-7, 9-14 and 16-20 are rejected by virtue of their dependence on independent claims 1, 8 and 15. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684